As filed with the Securities and Exchange Commission on May 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22558 Brookfield Investment Funds (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:March 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) March 31, 2014 Shares Value COMMON STOCKS – 96.8% AUSTRALIA – 3.0% Electric Utilities & Generation – 1.0% Origin Energy Limited $ Toll Roads – 2.0% Transurban Group Total AUSTRALIA BRAZIL – 3.2% Toll Roads – 2.1% CCR SA Water – 1.1% Cia de Saneamento Basico do Estado de Sao Paulo Total BRAZIL CANADA – 12.7% Pipelines – 10.5% Enbridge, Inc. Inter Pipeline Ltd. Pembina Pipeline Corp. TransCanada Corp. Veresen, Inc. Total Pipelines Rail – 2.2% Canadian National Railway Co. Total CANADA CHINA – 5.6% Gas Utilities – 1.6% ENN Energy Holdings Ltd. Pipelines – 3.7% Beijing Enterprises Holdings Ltd. Kunlun Energy Company Ltd Total Pipelines Toll Roads – 0.3% Zhejiang Expressway Company Ltd. Total CHINA FRANCE – 3.8% Communications – 1.8% Eutelsat Communications SA Electric Utilities & Generation – 1.0% GDF Suez Toll Roads – 1.0% Vinci SA Total FRANCE HONG KONG – 1.1% Ports – 1.1% COSCO Pacific Ltd. Total HONG KONG ITALY – 5.6% Pipelines – 2.9% Snam SpA Toll Roads – 2.7% Atlantia SpA Total ITALY JAPAN – 2.1% Oil & Gas Storage & Transportation – 2.1% Tokyo Gas Company Ltd. Total JAPAN MEXICO – 0.5% Pipelines – 0.5% Infraestructura Energetica Nova SAB de CV Total MEXICO SPAIN – 4.7% Electricity Transmission & Distribution – 0.7% Red Electrica Corp. SA Toll Roads – 4.0% Ferrovial SA Obrascon Huarte Lain SA Total Toll Roads Total SPAIN SWITZERLAND – 2.0% Airports – 2.0% Flughafen Zuerich AG Total SWITZERLAND UNITED KINGDOM – 8.0% Electricity Transmission & Distribution – 4.6% National Grid PLC Other – 0.9% Royal Mail PLC Water – 2.5% Pennon Group PLC United Utilities Group PLC Total Water Total UNITED KINGDOM UNITED STATES – 44.5% Communications – 10.7% American Tower Corp. Crown Castle International Corp. SBA Communications Corp. 1 Total Communications Gas Utilities – 1.6% NiSource, Inc. Midstream – 9.2% Access Midstream Partners LP Atlas Pipeline Partners LP 1 Crestwood Equity Partners LP EQT Midstream Partners LP MarkWest Energy Partners LP The Williams Companies, Inc. Total Midstream Oil & Gas Storage & Transportation – 0.7% Plains All American Pipeline LP Other – 4.4% EV Energy Partners LP Teekay Corp. Waste Connections, Inc. Total Other Pipelines – 14.6% Enbridge Energy Management LLC 1 1 23 Energy Transfer Equity LP Enterprise Products Partners LP MPLX LP SemGroup Corp. Sempra Energy Spectra Energy Corp. Total Pipelines Rail – 3.3% Kansas City Southern Total UNITED STATES Total COMMON STOCKS (Cost $332,756,494) Total Investments – 96.8% (Cost $332,756,494) Other Assets in Excess of Liabilities – 3.2% TOTAL NET ASSETS – 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1.— Non-income producing security. BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2014 Shares Value COMMON STOCKS – 98.5% AUSTRALIA – 10.5% Industrial – 2.3% Goodman Group $ Real Estate - Diversified – 5.4% Dexus Property Group Mirvac Group Total Real Estate - Diversified Retail – 2.8% Westfield Retail Trust Total AUSTRALIA AUSTRIA – 1.4% Residential – 1.4% Conwert Immobilien Invest SE Total AUSTRIA BRAZIL – 1.1% Retail – 1.1% Multiplan Empreendimentos Imobiliarios SA Total BRAZIL FRANCE – 3.9% Real Estate - Diversified – 2.9% Unibail-Rodamco SE Retail – 1.0% Mercialys SA 1 Total FRANCE GERMANY – 4.6% Mixed – 1.2% DIC Asset AG Office – 1.9% Alstria Office REIT - AG Real Estate Operator/Developer – 1.5% Leg Immobilien AG Total GERMANY HONG KONG – 9.2% Developer - Residential – 1.1% Henderson Land Development Company Ltd. Office – 2.0% Hongkong Land Holdings Ltd. Real Estate - Diversified – 6.1% Hysan Development Company Ltd. Sun Hung Kai Properties Ltd. Total Real Estate - Diversified Total HONG KONG JAPAN – 6.5% Industrial – 1.5% Japan Logistics Fund Inc. Office – 4.1% Mitsubishi Estate Company Ltd. Real Estate - Diversified – 0.9% GLP J-Reit Total JAPAN NETHERLANDS – 1.0% Retail – 1.0% Corio NV Total NETHERLANDS NORWAY – 1.8% Real Estate - Diversified – 1.8% Norwegian Property ASA 1 Total NORWAY RUSSIA – 2.0% Retail – 2.0% Atrium European Real Estate Ltd. Total RUSSIA SINGAPORE – 4.8% Developer - Office – 2.1% Keppel Land Ltd. Office – 1.2% CapitaCommercial Trust Retail – 1.5% CapitaMall Trust Total SINGAPORE UNITED KINGDOM – 2.4% Retail – 2.4% Hammerson PLC 1 Total UNITED KINGDOM UNITED STATES – 49.3% Healthcare – 4.5% HCP, Inc. Ventas, Inc. Total Healthcare Hotel – 3.8% Host Hotels & Resorts, Inc. Hyatt Hotels Corp. 1 Total Hotel Industrial – 1.5% DCT Industrial Trust, Inc. Mixed – 2.0% Liberty Property Trust Office – 8.8% Corporate Office Properties Trust Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Highwoods Properties, Inc. Mack-Cali Realty Corp. SL Green Realty Corp. Total Office Real Estate - Diversified – 2.5% Vornado Realty Trust Regional Malls – 8.4% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential – 11.4% AvalonBay Communities, Inc. 1 Camden Property Trust Equity Residential Essex Property Trust, Inc. Mid-America Apartment Communities Inc. Total Residential Self Storage – 2.6% Iron Mountain, Inc. Strip Centers – 1.9% Brixmor Property Group, Inc. DDR Corp. Total Strip Centers Timber – 1.9% Weyerhaeuser Co. Total UNITED STATES Total COMMON STOCKS (Cost $133,449,368) Total Investments – 98.5% (Cost $133,449,368) Other Assets in Excess of Liabilities – 1.5% TOTAL NET ASSETS – 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1.— Non-income producing security. BROOKFIELD U.S. LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2014 Shares Value COMMON STOCKS – 99.2% Healthcare – 10.6% 40414L109 HCP, Inc. $ 92276F100 Ventas, Inc. Total Healthcare Hotel – 7.6% Chesapeake Lodging Trust 44107P104 Host Hotels & Resorts, Inc. Hyatt Hotels Corp. 1 Total Hotel Industrial – 3.0% DCT Industrial Trust, Inc. Mixed – 4.8% Liberty Property Trust Office – 16.7% 22002T108 Corporate Office Properties Trust 25960P109 Douglas Emmett, Inc. 26613Q106 DuPont Fabros Technology, Inc. Highwoods Properties, Inc. Mack-Cali Realty Corp. 78440X101 SL Green Realty Corp. Total Office Real Estate - Diversified – 4.4% Vornado Realty Trust Regional Malls – 17.9% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential – 21.8% AvalonBay Communities, Inc.1 Camden Property Trust 29476L107 Equity Residential Essex Property Trust, Inc. 59522J103 Mid-America Apartment Communities Inc. Total Residential Self Storage – 5.0% Iron Mountain, Inc. Strip Centers – 3.9% 11120U105 Brixmor Property Group, Inc. 23317H102 DDR Corp. Total Strip Centers Timber – 3.3% Weyerhaeuser Co. Total COMMON STOCKS (Cost $25,384,778) Total Investments – 99.2% (Cost $25,384,778) Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1.— Non-income producing security. Notes to Schedule of Investments (Unaudited) Valuation of Investments: Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Adviser, those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Fund’s Board of Trustees (the “Board”). There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Board has adopted procedures for the valuation of the Funds’ securities and has delegated the day to day responsibilities for valuation determinations under these procedures to the Adviser. The Board has reviewed and approved the valuation procedures utilized by the Adviser and regularly reviews the application of the procedures to the securities in the Funds’ portfolios. Securities are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. If a market value or price cannot be determined for a security or a significant event has occurred that would materially affect the value of the security, the security is fair valued by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. As of March 31, 2014, there were no securities that were fair valued by the Adviser’s Valuation Committee. The Funds have established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical assets or liabilities • Level 2 - quoted prices in markets that are not active or other significant observable inputs(including, but not limited to: quoted prices for similar assets or liabilities, quoted pricesbased on recently executed transactions, interest rates, credit risk, etc.) • Level 3 - significant unobservable inputs (including each Fund’s own assumptions in Determining the fair value of assets or liabilities) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Adviser’s Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider, who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Adviser’s Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. Brookfield Global Listed Infrastructure Fund The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund’s investments carried at fair value: Valuation Inputs Level 1 Level 2 Level 3 Total Common Stocks: Australia $
